PER CURIAM.
This is an appeal from a decree dismissing an involuntary petition, praying that Cohen & Brown, a partnership, be adjudged bankrupt, which decree was rendered in pursuance of a motion made by other creditors of the alleged bankrupt. On a motion to dismiss the appeal it was disclosed that, after the rendition of the decree appealed from, the alleged bankrupt was adjudged bankrupt on an involuntary petition filed by other creditors. The relief sought by the involuntary petition of the appellants, namely, that the debtor be adjudged bankrupt, having been obtained as a result of the adjudication mentioned, the question raised by the appeal is now moot.
The appeal is dismissed.